                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                    Case No. 5:19-cv-327-FL


Manuel Torres                                 ~
Plaintiff(s),                                 )

vs                                           )

Tracy Lynn Carter, et al.                     ~
Defendant(s).                                 )

  DISCLOSURE OF CORPORATE AFFILIATIONS AND OTHER ENTITIES WITH A
              DIRECT FINANCIAL INTEREST IN LITIGATION

Pursuant to Fed.R.Civ.P. 7.1 and Local Civil Rule 7.3, or Fed.R.Crim.P. 12.4 and Local Criminal
Rule 12.3,

Tracy Lynn Carter             who is Defendant
(name of party)                      (plaintiff/defendant/other:

makes the following disclosure:

1. Is party a publicly held corporation or other publicly held entity?

        YES     ~                     NO

2. Does party have any parent corporations?

        YES                             •


If yes, identify all parent corporation, including grandparent and great-grandparent corporations:


3. Is 10% or more of the stock of a party owned by a publicly held corporation or other
publicly held entity?

        YES     ~                     NO



If yes, identify all such owners:




           Case 5:19-cv-00327-FL Document 9 Filed 08/28/19 Page 1 of 3
4. Is there any other publicly held corporation or other publicly held entity that has a direct
financial interest in the outcome of the litigation (Local Civil Rule 7.3 or Local Criminal Rule 12.3)?

        YES     ~                       NO

If yes, identify entity and nature of interest:


5. Is party a trade association?

        YES    ~                        NO

If yes, identify all members of the association, their parent corporations, and any publicly held
companies that own 10% or more of a member's stock:


6. If case arises out of a bankruptcy proceeeiing, identify any trustee and the members of any
creditors's committee:
N/A


                                                  Signature: ~s/ Bradley O. Wood

                                                  Date:     August 28, 2019




          Case 5:19-cv-00327-FL Document 9 Filed 08/28/19 Page 2 of 3
                           CERTIFICATE OF SERVICE

       I hereby certify that on August 28, 2019, I caused to be electronically filed the
foregoing DISCLOSURE OF CORPORATE AFFILIATIONS AND OTHER
ENTITIES WITH A DIRECT FINANCIAL INTEREST 1N LITIGATION with the
Clerk of Court using CM/ECF system, which will send notification of such filing to the
following:

B. Tyler Brooks
Law Office of B. Tyler Brooks, PLLC
4050 Yellowfield Way
Cary, NC 27518
Email: btb@btylerbrookslawyer.com
Counsel for Plaintiff

Paul S. Holscher
Jackson Lewis P.C.
3737 Glenwood Avenue, Suite 450
Raleigh, NC 27612
Email: paul.holscher@jacksonlewis.com
Counsel for Defendant Town of Apex,
North Carolina




                                 /s/ BRADLEY O. WOOD
                                 BRADLEY O. WOOD
                                 N.C. State Bar No. 22392
                                 WOMBLE BOND DICKINSON (US) LLP
                                 One West Fourth Street
                                 Winston-Salem, North Carolina 27101
                                 Telephone: (336) 728-7012
                                 Facsimile: (336) 726-6913
                                 E-mail: Brad.Wood@wbd-us.com
                                 Counsel for Defendant Tracy Lynn Carter




          Case 5:19-cv-00327-FL Document 9 Filed 08/28/19 Page 3 of 3
